NO. 07-11-0267-CR

                             IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                   AUGUST 4, 2011
                           ______________________________

                            ROSHELLE RENE HOUSER a/k/a
                              ROSHELL RENEA JONES,

                                                                      Appellant

                                             v.

                                 THE STATE OF TEXAS,

                                                                      Appellee
                          _______________________________

               FROM THE 264th DISTRICT COURT OF BELL COUNTY;

                  NO. 66,191; HON. MARTHA J. TRUDO, PRESIDING
                        _______________________________

                             ABATEMENT AND REMAND
                          _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Roshelle Rene Houser a/k/a Roshell Renea Jones, appellant, appeals her

conviction for forgery by passing. Appellant timely perfected her appeal. The clerk’s

record was filed on June 14, 2011, and no reporter’s record was taken. Appellant’s brief

was due on July 14, 2011. The brief was not filed by that date and on July 22, 2011, the

court notified counsel that he had until August 1, 2011, to either file appellant’s brief or

file an extension motion. To date, neither a brief nor an extension motion have been

received by the court.
       Those convicted of criminal acts are entitled to effective assistance of counsel on

appeal. The failure of counsel to timely prosecute an appeal falls short of rendering

such assistance. Consequently, we abate the appeal and remand the cause to the 46th

District Court of Bell County (trial court) for further proceedings. Upon remand, the trial

court shall immediately cause notice of a hearing to be given and, thereafter, conduct a

hearing to determine 1) whether appellant desires to prosecute this appeal, 2) whether

appellant is indigent and entitled to appointed counsel, and 3) whether appellant’s

current attorney was appointed or retained.        The trial court is ordered to execute

pertinent findings of fact on these matters. Should it be found that appellant desires to

pursue the appeal, is indigent, and her current legal counsel was appointed, then the

trial court is ordered to remove appellant’s current legal counsel and appoint another to

zealously represent appellant’s interest on appeal. The name, address, phone number,

telefax number, and state bar number of the new attorney must also be included in the

court's findings of fact and conclusions of law. Lastly, the trial court shall also cause to

be developed 1) a supplemental clerk's record containing the findings of fact and

conclusions of law and 2) a reporter's record transcribing the evidence and argument

presented at the aforementioned hearing.         The foregoing supplemental clerk's and

reporter’s records must be filed by the trial court with the clerk of this court on or before

September 2, 2011. Should additional time be needed to perform these tasks, the trial

court may request same on or before September 2, 2011.

       It is so ordered.

                                                  Per Curiam
Do not publish.
                                             2